Citation Nr: 1206113	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 28, 1971, rating decision that denied entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In a September 1971 rating decision, the RO denied service connection for a back disability based on a finding that the disorder pre-existed service and was not aggravated by service. 

2.  A back disorder was not noted when the Veteran was examined for entry onto active duty in November 1967; and, at the time of the September 1971 rating decision, there was no clear and unmistakable evidence of record that a back disability pre-existed service and was not aggravated thereby. 

3.  The RO incorrectly applied the applicable statutory and regulatory provisions existing at the time of the September 1971 decision, and the outcome of the decision would have been manifestly different but for such error.


CONCLUSION OF LAW

Clear and unmistakable error in a September 1971 rating decision, which denied service connection for spondylolisthesis at L5-S1, has been shown; service connection is granted.  38 U.S.C.A. §§ 310, 311 (1970); 38 C.F.R. § 3.105(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from November 1967 to November 1970.  His November 1967 entrance examination was negative for any abnormalities referable to the spine or the soft tissues of the back.  However, on his concurrent Report of Medical History, the Veteran noted that he had "missed school because of a back disease, it is better now I am back to normal."  His service treatment records reflect intermittent complaints of "back pain."  In July 1969, the Veteran reported pain in his back and left leg, which had been present "since he was 11 years old."  On physical examination, there was tenderness at L5-S1 and mild muscle spasm, as well as "step-off" at L5-S1.  Straight leg raising was negative.  The impression was L5-S1 spondylolisthesis.  The Veteran was placed on a permanent profile for his back disorder.  It was not indicated whether the back disorder existed prior to service; however, the Veteran's July 1970 separation examination report referred to the back disability as having existed prior to service.  

The Veteran was discharged from active service in November 1970.  In July 1971, he was hospitalized at a VA hospital in Brecksville, Ohio (now known as the Cleveland VA Medical Center, Brecksville Campus) for epigastric pain and lower back pain.  The VA clinician noted a history of lower back pain during service.  An X-ray of the Veteran's spine showed spondylosis and spondylolisthesis, L5-S1.  The clinician did not comment on the etiology of the Veteran's back disorder.  

The Veteran filed a claim for service connection for a back disorder in August 1971.  The claim was denied by a September 1971 rating decision, which noted, in pertinent part, that a "back disease" had been noted on "entrance exam" and that service records showed treatment for a "pre-existing back disability."  The separation examination showed a "history of back deformity existing prior to service."  The decision concluded that the Veteran's "back disability existed prior to service and there is no evidence of trauma or injury in the service.  [Aggravation] is not shown."  The Veteran was notified of the decision in October 1971.  He did not appeal, and the decision became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).  

In November 2007, the Veteran submitted a statement asserting that there was CUE in the September 1971 rating decision.  Specifically, he maintains that the RO failed to correctly apply the statutory and regulatory provisions with respect to the presumption of soundness that were in effect at the time of the rating decision. 

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in the decision.  Where evidence establishes CUE in a prior decision, the decision will be reversed or amended.  38 U.S.C.A. § 7105(c); 38 U.S.C.A. § 3.105(a).

There is a three-prong test for determining whether a prior determination involves CUE:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993) (cf. Simmons v. Principi, 17 Vet. App. 104, 114 (2003), implied overruling of Fugo on other grounds).

At the time of the September 1971 rating decision, the law included a provision regarding the presumption of soundness, identical to that in effect today.  Specifically, the presumption of soundness provided that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  See 38 U.S.C. § 311 (1970); see also 38 C.F.R. § 3.304(b)(1971).  That presumption can be overcome by clear and unmistakable evidence that a disability existed prior to service and was not aggravated by such service.  Id.  

In this case, a back disability was not noted on the Veteran's entrance examination in November 1967.  Indeed, examination revealed a normal spine.  The Veteran is therefore entitled to the presumption of soundness at entry into active service.  Thus, the next question would be whether the presumption of soundness was rebutted by clear and unmistakable evidence 

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that the correct standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the appellant's disability existed prior to service and (2) that the preexisting disability was not aggravated during service. 

The RO's finding appears to have been based on the Veteran's report of a history of "back disease" on his November 1967 Report of Medical History, his July 1969 statement that he had had back pain since childhood, and the finding on separation that a back disorder existed prior to service.  However, regulations in place in 1971 state that a "history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease."  38 C.F.R. § 3.304(b)(1971).  Thus, the Veteran's stated history alone, without supporting evidence, is insufficient to show clearly and unmistakably that the back disorder predated his service.  

On this evidence, the RO's September 1971 decision incorrectly applied the statutory provisions relative to the presumption of soundness by finding that the condition preexisted service and was not aggravated thereby.  But for this error, the outcome would have been manifestly different.  That is to say, had the statutory provisions been applied correctly, service connection would have been granted.  The same back disorder that was observed during service was also found during a VA clinical examination in July 1971, less than a year after the Veteran's separation from active service.  As such, CUE is found in the September 1971 rating decision, and revision is warranted.  Service connection for a back disorder is granted.

(The Board recognizes that spondylolisthesis at L5-S1 may very well have had a congenital origin in this Veteran's case.  Nevertheless, such a fact does not, based on the record available in September 1971, alter the conclusion that the presumption of soundness was not correctly applied.  With proper application of the presumption, it is clear that service connection should have been granted.)  


ORDER


The claim of CUE is granted; the September 1971 rating decision is revised to reflect that service connection for spondylolisthesis at L5-S1 is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


